Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 1 of 24




                 Exhibit
                   1
    Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 2 of 24




From: O'Leary, Leah <Leah.OLeary@oag.texas.gov>
Sent: Thursday, April 22, 2021 1:25 PM
To: Peter Walker <Peter Walker@fd.org>; Matthew Lawry <Matthew Lawry@fd.org>;
rwrogersiii@aol.com
Cc: Holmes, Melissa <Melissa.Holmes@oag.texas.gov>
Subject: Gutierrez v. Collier: TDCJ Execution Policy‐April 21, 2021

Good afternoon.

As of April 21, 2021, TDCJ has implemented a new execution policy. I’ve attached it
here. The new policy will allow an inmate’s spiritual advisor inside the execution
chamber subject to vetting and other restrictions. The policy also extends the time for
spiritual advisor visits in the pre-execution holding area.

I would like to request that we stay the discovery responses that are currently due on
April 29, 2021. Once you have had an opportunity to review the policy and discuss
with your client, we should probably have a call to discuss the remaining issues in the
case and how we will proceed.

Please let me know if you agree to staying the discovery responses for now.

Thank you.

Leah O’Leary
Deputy Chief-Law Enforcement Defense Division
Office of the Attorney General of Texas
Leah.Oleary@oag.texas.gov
Phone: 512-936-1292
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 3 of 24




                 Exhibit
                   2
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 4 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 5 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 6 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 7 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 8 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 9 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 10 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 11 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 12 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 13 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 14 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 15 of 24
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 16 of 24




                 Exhibit
                   3
    Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 17 of 24




From: O'Leary, Leah <Leah.OLeary@oag.texas.gov>
Sent: Thursday, May 20, 2021 5:05 PM
To: Peter Walker <Peter_Walker@fd.org>; Matthew Lawry <Matthew_Lawry@fd.org>;
rwrogersiii@aol.com
Cc: Holmes, Melissa <Melissa.Holmes@oag.texas.gov>
Subject: RE: Gutierrez v. Collier: TDCJ Execution Policy‐April 21, 2021

Peter, TDCJ will not permit Mr. Gutierrez’s spiritual advisor to place his hand on Mr.
Gutierrez’s shoulder once it is time for the lethal injection to be administered. Thank
you for your response. I will indicate your opposition in my motion.

Respectfully,

Leah O’Leary
Deputy Chief-Law Enforcement Defense Division
Office of the Attorney General of Texas
Leah.Oleary@oag.texas.gov
Phone: 512-936-1292




From: Peter Walker <Peter Walker@fd.org>
Sent: Thursday, May 20, 2021 2:50 PM
To: O'Leary, Leah <Leah.OLeary@oag.texas.gov>; Matthew Lawry <Matthew Lawry@fd.org>;
rwrogersiii@aol.com
Cc: Holmes, Melissa <Melissa.Holmes@oag.texas.gov>
Subject: RE: Gutierrez v. Collier: TDCJ Execution Policy‐April 21, 2021

Good afternoon,

Thank you for notifying us of your intent to file a motion to dismiss. We are opposed.

While TDCJ’s April 2021 Execution Procedure provides for the presence of a spiritual advisor in the
chamber at the time of execution, it does not address several of Plaintiff’s spiritual needs. Specifically,
consistent with his Catholic faith:

    1. Plaintiff needs the spiritual advisor of his choosing to pray uninterrupted for several minutes
       while touching his shoulder in the chamber directly prior to the administration of lethal
       injection; and
    Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 18 of 24




    2. Plaintiff needs the spiritual advisor of his choosing to continue prayer out loud while touching
       his shoulder in the chamber as lethal injection is being administered until he is pronounced
       dead.

Please let us know if TDCJ will accommodate both of Plaintiff’s spiritual needs outlined above in their
entirety.

Thank you,
Peter Walker
Assistant Federal Defender, Capital Habeas Unit
Federal Community Defender Office
  for the Eastern District of Pennsylvania
601 Walnut St., Suite 545 West
Philadelphia, PA 19106
Phone: (215) 928‐0520



From: Peter Walker
Sent: Wednesday, May 19, 2021 3:41 PM
To: 'O'Leary, Leah' <Leah.OLeary@oag.texas.gov>; Matthew Lawry <Matthew Lawry@fd.org>;
rwrogersiii@aol.com
Cc: Holmes, Melissa <Melissa.Holmes@oag.texas.gov>
Subject: RE: Gutierrez v. Collier: TDCJ Execution Policy‐April 21, 2021

Ms. O’Leary,

Thanks for reaching out. We’re meeting to discuss this as a team, and we will get back to you tomorrow
afternoon.

Thanks again,
Peter Walker
Assistant Federal Defender, Capital Habeas Unit
Federal Community Defender Office
  for the Eastern District of Pennsylvania
601 Walnut St., Suite 545 West
Philadelphia, PA 19106
Phone: (215) 928‐0520


From: O'Leary, Leah <Leah.OLeary@oag.texas.gov>
Sent: Wednesday, May 19, 2021 1:36 PM
To: Matthew Lawry <Matthew Lawry@fd.org>; Peter Walker <Peter Walker@fd.org>;
rwrogersiii@aol.com
Cc: Holmes, Melissa <Melissa.Holmes@oag.texas.gov>
Subject: RE: Gutierrez v. Collier: TDCJ Execution Policy‐April 21, 2021
   Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 19 of 24




Good afternoon, I intend to file a motion to dismiss Mr. Gutierrez’s suit based on
mootness in light of the new Execution Procedure. I believe Judge Tagle will
appreciate if the parties confer as to what issues remain unresolved following the
policy change. Will you please let me know if you are opposed to the motion to
dismiss and whether Mr. Gutierrez believes there remains unresolved claims.

If you prefer to have a phone call, please let me know. I will make myself available at
your convenience. Thank you.


Leah O’Leary
Deputy Chief-Law Enforcement Defense Division
Office of the Attorney General of Texas
Leah.Oleary@oag.texas.gov
Phone: 512-936-1292
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 20 of 24




                 Exhibit
                   4
               Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 21 of 24
                                                           Polunsky Unit

                      Chaplaincy Department 1-60 Response Form

Offender Name: Gutierrez, Ruben                                                                    TDCJ # : 999308

Offender Housing: 12-A-13                                                                           Date: 7-10-21



1-60 Dated: 6-21-21


Chaplaincy's Reply: I received your 1-60 informing me that you would like to have your spiritual advisor
inside the execution chamber with you if your execution goes through. For this, you will need to follow the
process described in section I(D) of the April 2021 TDCJ Execution Procedure. You also informed me that you
would like for your spiritual advisor to be touching you and praying with you until the moment your spirit
leaves your body. At this time TDCJ does not allow the spiritual advisor to touch or pray out loud with the
inmate once inside the execution chamber. If you would like for your spiritual advisor to visit and pray with
you from 3:00pm to 5:00pm on the day of your scheduled execution, you may specify that on your Religious
Orientation Statement.

Blessings Chaplain Joaquin Gay


 Tips for requesting Chapel assistance:
If you are requesting a Faith Change please specify which religion you want to change to.
If you are requesting Indigent Hygiene, One 1-60 will do, If you submit one 1-60 you will NOT receive one of these forms. The Chapel
does NOT check the list. DO NOT HAND YOUR 1-60 TO ANOTHER OFFENDER TO TURN IN TI MUST COME THROUGH THE MAIL
ROOM! Once you have submitted your 1-60 must go through the mail room so please allow a few days to receive a response from the
Chapel. It is not an overnight response! Note: if you submit an 1-60 and are not sent one of these forms from the Chaplaincy this
does not mean we did not receive your 1-60! Please be patient and wait for a response.
Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 22 of 24




                 Exhibit
                   5
                    Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD Page 23 of 24
SUBJECT: State briefly the problem on which you desire assistance.


   Warden Dickerson, back on lune 9,                     Pripi.T was nntified my linu    that T hart hewn ieeued a eyerntion
   date which is scheduled for Oct. 27, 2021. During that interview, you notifed me to send you a
   I-60 within 30 -days of said notification.                        requesting my Spiritual Advisor. In doing so now,   Td
   like to request that Father Tarsisius Puling (936) 967-8385 not only be my approved Spiritual
   Advisor, but also present with me in the executon chamber the entire time untill I am -pronounced
   dead. Furthermore, Id like to ask that he be able to touch my shoulder, and pray for me out loud
   untill after I am pronounced dead and my soul has left my body. Adthats the proper way to
   perform Viaticum (Last Rite's), and which is part of my Religious belief,and this needs to he
   done to ensure my_path to the after life. In closing, I thank you'frm ynnr time and help in th
   matter.                                                                                   Respectfully
Name:     Ruben Gutierrez                                             No: #999308              Unit:   Polu

Living Quarters:    A -A-413 nel1                                     Work Assignment:   N/A (n/R)
DISPOSITION: (Inmate will not write in this space)




M-60 (Rev. 11-90)
                 Case 1:21-cv-00129 Document 1-2 Filed on 08/25/21 in TXSD DIVISION
                                                           - INSTITUTIONAL  Page 24 of 24
                              TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                                            INMATE REQUEST TO OFFICIAL
REASON FOR REQUEST: (Please check one)
                                                                                                                   YOUR REQUEST TO THE
                                          COMMUNICATION. THIS WILL SAVE TIME, GET
PLEASE ABIDE BY THE FOLLOWING CHANNELS OF
                                             QUICKLY.
PROPER PERSON, AND GET AN ANSWER TO YOU MORE
                                                                                                                                     Administration
                                                                        5.          Visiting List (Asst. Director of classification,
    Unit Assignment, Transfer (Chairman of Classification,
                                                                                    Building)
        Administration Building)

                                                                        6.    1:1   Parole requirements and related information (Unit Parole
2. Restoration of Lost         overtime (Unit Warden -if approved, it
                                                                                    Counselor)
        will be forwarded to the State Disciplinary Committee)

                                                                        7.          Inmate Prison Record (Request for copy of record, infor-
3. Request for Promotion in Class or to Trusty Class                                mation on parole eligibility, discharge
                                                                                                                            date, detainers -Unit
         (Unit Warden- if approved, will be forwarded to the Director
                                                                                    Administration)
         of Classification)

                                                                         8.         Personal Interview with a representative of an outside
 4. Clemency -Pardon, parole, early out -mandatory supervision
                                                                                    agency (Treatment Division, Administration Building)
         (Board of Pardons and Paroles, 8610 Shoal Creek Blvd..
         Austin, Texas 78757)




 TO:   Head Warden DinkRtBnn (Pninnsky Unit)
                                                                                          DATE:       July A      2021
                                   (Name and title of official)   ,




 ADDRESS:Pn 1 itnqky Unit
